Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 15 January 2021, with respect to 101, 112, and 103 rejections have been fully considered and are persuasive in view of amendment.  The objection, 101, 112, and 130 rejections of 15 October 2020 has been withdrawn. 
Claims 1, 13, and 20 are amended to recite “gestation period” and specific changes of the chair unit according to the gestation period and overcome prior arts. Claims 1-20 are allowable and reason for allowance can be found below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Akiko,” US 4,938,464 discloses an obstetric and gynecologic chair unit comprising an upper body support, a seat and a leg cradle arranged in one direction and connected with each other (obstetric table Figure 1 Col. 2 lines 48-64 and Col. 5 lines 5-10) and a controller generating a control signal for moving (Col. 5 lines 18-Col. 6 lines 3), and a driver (motor and electric circuit Col. 4 lines 5-46).
“Leib et al.,” US 2010/0212087 discloses medical patient bed that can move chair based on patient’s body information ([0192]-[0193]) and adjusting patient bed individually ([0159]). 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “generate a control signal for moving the chair unit according to the first body information of an object including a gestation period of the object,” and “relative position 
In addition, Leib teaches general patient bed adjustable based on the patient’s body information, but fails to disclose that the change is based on the gestation period of the object as claimed. 
The examiner further submits that patient bed in the hospital and dental chairs adjustable to patient’s body information is well known and is used as evident by Leib and prior arts (Submitted by applicant, Kyostila US 2011/0104634 and WO 2005/120331, IDS filed 8/28/2019), but does not make obvious to implement “gestation period” based transformation of the obstetric and gynecological chair unit as claimed. 
 There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to combine and modify Akiko’s chair to use control signal generated based on the “gestation period” information of the object in order to produce the claimed invention.  Furthermore, such a configuration allows automatic transformation according to the gestation period of the patient and improvement of the convenience of the pregnant woman and the user and minimizes diagnosis period of time ([00111]) advantages claimed by present invention.
Therefore, claim(s) 1, 13, and 20 and subsequent dependent claims 2-12, and 14-19 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICIA J PARK/Primary Examiner, Art Unit 3793